Citation Nr: 0007850	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a claimed 
neuropsychiatric disability.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a cerebral concussion.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the RO.  

(The increased rating issue is addressed in the remand 
section of this document.)  



FINDING OF FACT

The veteran's claim of service connection for a 
neuropsychiatric disorder is plausible.






CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a neuropsychiatric disorder.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A careful review of the service medical records shows that 
the veteran sustained a head injury in January 1972.  In 
December 1972, the veteran complained of headaches and loss 
of memory.  He reported having been hit over the head with a 
lead pipe in October 1972.  The diagnosis was that of 
probable concussion in October 1972, by history.  

In April 1977, the RO granted service connection for 
residuals of a cerebral concussion and assigned a 
noncompensable disability rating.  

At a February 1993 VA neuropsychiatric examination, the 
examiner diagnosed depression and organic brain syndrome, 
both of unknown etiology.  The examiner, however, did not 
have an opportunity to review the veteran's records.  

Although the February 1993 examiner noted that the veteran's 
depression and organic brain syndrome were of unknown 
etiology, the service medical records indicate that the 
veteran may have had head trauma in service.  As there is a 
suggestion of organicity of the veteran's mental problems, 
the Board finds that the claim of service connection for a 
neuropsychiatric disorder is well grounded.  



ORDER

As the claim of service connection for a neuropsychiatric 
disorder is well grounded, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

As the veteran has submitted a well-grounded claim, VA's duty 
to assist requires that he be afforded an examination to 
determine the etiology of his mental disorder.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Any pertinent 
treatment records also should be obtained for the purpose of 
review in connection with the examination.  

As the issue of a compensable rating for the veteran's 
residuals of a cerebral concussion is inextricably 
intertwined with the service connection issue, it must be 
remanded as well for additional development, as indicated 
hereinbelow.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any mental disorders and 
the service-connected residuals of the 
cerebral concussion since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
neuropsychiatric examination to determine 
the nature and etiology of the claimed 
mental disorder and the current severity 
of the service-connected cerebral 
concussion residuals.  The claims folder 
must be available to, and reviewed by, 
the examiner prior to the requested 
study.  The examiner should provide an 
opinion as to the likelihood that the 
veteran has current organic mental 
disability as the result of head trauma 
sustained in service.  The examiner also 
should identify any likely disability 
attributable to the service-connected 
cerebral concussion residuals.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

3.  After undertaking any additional 
necessary development, the RO should 
review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



